UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ePunk, Inc. (formerly Truesport Alliances & Entertainment, Ltd.) (formerly Sewell Ventures, Inc.) (Exact name of registrant as specified in Charter) Nevada 333-147394 26-1395403 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 34105 Pacific Coast Highway Dana Point, CA 92629 (Address of Principal Executive Offices) (949) 514-6724 (Issuer Telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNox Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.At August 22, 2012 the registrant had outstanding 22,549,917 shares of common stock, $.0001 par value per share. The registrant’s common stock is listed under the symbol “PUNK.PK”. ePunk, Inc. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and September 30, 2011 1 Consolidated Statements of Operations (Unaudited)for the Three Months Ended June 30, 2012 and 2011, the Nine Months Ended June 30, 2012 and the Period From February 25, 2011 (Inception) through June 30, 2011 2 Consolidated Statement of Stockholders’ Deficit (Unaudited) for the Nine months ended June 30, 2012 and the Period From February 25, 2011 (Inception) through September 30, 2011 3 Consolidated Statements of Cash Flows (Unaudited) for the nine Months Ended June 30, 2012 and the Period From February 25, 2011 (Inception) through June 30, 2011 4 Notes to the Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 Item 1.Financial Statements. ePunk, Inc. Consolidated Balance Sheets June 30, September 30, ASSETS (Unaudited) Current assets: Cash $ $ Accounts receivable - Inventory Other current assets - Total current assets Property, plant and equipment, net of $5,244 and $207 of accumulated depreciation, respectively Intangible assets net of $2,380 and $1,041 of amortization, respectively Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities (Note B) $ $ Accrued interest (Note C) Convertible notes payable (Note C) Promissory notes, net of $44,139 and $0 discount, respectively (Note C) - Total current liabilities Total liabilities Commitments and contingencies Stockholders' deficit (Note D): Common stock, $0.0001 par value; 100,000,000 shares authorized; issued and outstanding 31,819,917 and 30,008,585 at June 30, 2012 and September 30, 2011, respectively. Common stock payable - Deferred stock compensation ) - Additional paid-in capital ) Accumulated earnings ) ) Total stockholders' deficit ) ) Total liabilities and stockholder's deficit $ $ The accompanying notes are an integral part of these financial statements 1 ePunk, Inc. Consolidated Statements of Operations (Unaudited) For the Three Months Ended June 30, 2012 and 2011, the Nine Months ended June 30, 2012 and the Period From February 25, 2011 (Inception) through June 30, 2011 Nine Months Ended June 30, 2012 February 25, Through June 30, 2011 Three Months Ended June 30, Net sales $ Cost of sales Gross profit Operating expenses: General and administrative Sales and marketing Depreciation and amortization Total operating expenses Operating loss ) ) Non-operating income (expense): Interest expense - other ) Interest expense - accretion of debt discount ) - ) - Accretion of beneficial conversion feature ) - ) - Total non-operating income (expense) Income (loss) before income taxes ) ) Income tax provision (benefit) - Net income (loss) $ ) $ $ ) $ Net income (loss) per common share: Basic: $ ) $ $ ) $ Weighted average common shares outstanding basic The average shares listed below were not included in the computation of diluted losses per share because to do so would have been antidilutive for the periods presented: Convertible promissory notes - - The accompanying notes are an integral part of these financial statements 2 ePunk, Inc. Consolidated Statement of Stockholder's Deficit For Nine Months Ended June 30, 2012 and the Period From February 25, 2011 (Inception) through September 30, 2011 Deferred Stock Compensation Additional paid-in Capital Accumulated Deficit Total Stockholders' Deficit Common stock Shares Amount Payable Balance, February 25, 2011 - $
